Citation Nr: 1817401	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-34 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to an increased initial rating for chondromalacia of the left knee, currently rated as zero percent (noncompensably) disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


	(CONTINUED ON NEXT PAGE)

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to November 1983, January 2003 to October 2004, June 2006 to May 2007, and June 2007 to June 2009 with additional service in the Reserves.

This case comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction was later transferred to the RO in Waco, Texas.  In its July 2010 rating decision, the RO granted service connected compensation for a left knee disability and denied a similar claim for bilateral hearing loss.  Two other issues (service connection for a left foot disability and for varicosity of the left lower extremity) were also resolved in the decision, but the Veteran appealed only the issues identified on the title page.

The RO received the Veteran's substantive appeal (VA Form 9) more than 60 days after issuing a statement of the case (SOC) in August 2014.  The SOC, however, was initially mailed to an address where the Veteran no longer lived, and the Veteran notified the RO of his new and requested an extension of the ordinary time limit before the deadline expired for filing his substantive appeal.  Under these circumstances, the RO acted appropriately by treating the Veteran's substantive appeal as timely filed.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2017, the Veteran submitted evidence which was not reviewed by the RO at the time of the August 2014 SOC. The Veteran also submitted a waiver of his right to have the RO consider this evidence before appellate review may proceed.  
The issue of an increased initial rating for chondromalacia of the left knee is addressed in the REMAND portion of the decision below and, for the reasons below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to in-service acoustic trauma.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  As the Board is granting the only claim decided today, further discussion of the VCAA in this decision is unnecessary.

	
II.      Analysis

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

According to a VA audiology note, dated June 2016, the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
45
40
35
35
LEFT
65
65
35
45
40

These results satisfy the regulatory criteria for hearing loss disability.

The Veteran attributes his hearing loss to his exposure to loud noises during his active duty service.  One of his certificate of discharge from active duty (Form DD-214) shows he was deployed to Southwest Asia as a tank officer between December 1990 and April 1991.  Another indicates that he was deployed to Iraq between February and July of 2004.  According to the Veteran, he was exposed to the loud noises of tanks and the firing of various weapons during his deployment to Southwest Asia.  Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).

For these reasons, the evidence satisfies the current disability and in-service injury or event requirements for the Veteran's claim for service connection for hearing loss.  The success of his claim therefore depends on the existence of a causal link - or "nexus" - between acoustic trauma in service and his current disability.

One unusual aspect of the evidence in this case is that both the service treatment records and post-service VA examination reports contain auditory threshold test results which appear to meet the criteria for hearing loss disability under 38 C.F.R. § 3.385, together with notes indicating that the test results were unreliable.  

The earliest indication of hearing loss is in a September 1989 examination report, but the examiner's findings were tentative because, according to the report, it was likely that the elevated thresholds were the temporary effect of very recent exposure to loud noise.  The report suggested that the Veteran should be re-tested if the problem continued, but the records do not include another test until November 1994.  

For the purposes of brevity, the Board will note quote all of the Veteran's in-service hearing test results.  It is significant that three separate sets of pure tone thresholds taken in February 2003 meet the disabling standard but, according to the examining audiologist, "hearing tests suggest hearing is better than what's indicated."  In March 2003, the audiologist requested an auditory brain-stem response (ABR) test and follow-up with an otolaryngologist.  The assessment was "abnormal ABR bilaterally due to poor morphology."  After that he was referred to an otolaryngologist, who made the following request to radiology in April 2014: "This is a 47 [year-old] male with mild to severe [sensorineural hearing loss], tinnitus AS and abnormal ABR. Please do MRI of IAC to eval anatomy and rule out pathology." 

Although the subsequent imaging study indicated normal internal auditory canals, the Veteran was fitted for hearing aids and, according to audiology notes from June 2003, the hearing aids benefitted the Veteran.

The Veteran's first VA audiology examination took place in September 2009, very shortly after his separation from service.  His pure tone thresholds were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
35
35
LEFT
45
50
40
40
40

Maryland CNC tests were 100 in both ears.  According to the examiner, however, "Puretones are not considered adequate for rating purposes due to poor test-retest reliability and poor intratest reliability."

Because the September 2009 findings were inconclusive, a second examination was scheduled for June 2010.  The examiner acknowledged records of hearing tests in service indicating the presence of hearing loss.  But according to the examiner, the current thresholds were unacceptable and unreliable.  Based on these findings, the RO denied service connection for bilateral hearing loss.

In May 2017, the Veteran submitted a report by an audiologist in private practice.  In the audiologist's opinion, the Veteran did have a bilateral hearing loss disability and, in the examiner's opinion, it was more likely than not that the disability was the result of in-service noise exposure.  The audiologist wrote that the Veteran "did not exhibit any unusual behaviors or responses commonly seen in malingering patients."    

The Veteran also submitted a letter from his wife, who indicated that she first noticed that he had trouble hearing after he "returned home from service in Desert Storm" in April 1991.  According to the Veteran's wife, "I immediately noticed he had substantial hearing loss.  He did not have this hearing loss when he left . . . in November 1990."  

Finally, the Board has considered the written statements and hearing testimony of the Veteran.  In his substantive appeal, he indicated that he honestly tried his best to answer the questions put to him by examining audiologists during his various hearing tests.  He also indicated that his post-service employment was in an office and did not involve exposure to noises as loud as the noises he experienced in service.

The Board finds that it is at least as likely as not that the Veteran's current hearing loss disability was incurred in service.  The fact that multiple audiologists have described disabling auditory threshold test results as unreliable is a subject of concern.  But malingering by the Veteran fails to explain the abnormal ABR test result in 2003.  The series of tests and interventions taken by multiple audiologists, a radiologist, and an ear, nose and throat specialist in 2003 is the most thorough investigation into the causes of the Veteran's apparent hearing loss.  It is significant that after the ABR test and imaging studies of the ears, the audiologists prescribed hearing aids.  It is difficult to understand why they would do this if they considered that the unusual test results were purely the results of malingering on the part of the Veteran.

When considered together with the favorable opinion of the private audiologist and the lay statements of the Veteran and his wife, the evidence is at least evenly balanced as to whether a current hearing loss disability began during active duty service.   By law, the doubt resulting from this relative equipoise in the evidence is resolved in The Veteran's favor.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

	(CONTINUED ON NEXT PAGE)



REMAND

The severity of the Veteran's service-connected left knee disability was most recently assessed in a VA-authorized examination in May 2017.  

When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Unfortunately, it is necessary to remand the Veteran's increased rating claim because the May 2017 examiner's report failed to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing."  Id. at 170.  

The May 2017 examiner did attempt to comply with Correia in section XV of his report ("Remarks").  According to the examiner, there was no evidence of pain on passive motion testing of the right knee and, likewise, no evidence of pain on range of motion testing on non-weight bearing in the right knee.  For the left knee, there was objective evidence of pain on both passive range of motion and on non-weight bearing.  

One potential interpretation of the final sentence of 38 C.F.R. § 4.59 - "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . ." - is that the information provided by the examiner is sufficient.  This is true, the argument continues, because the text of the regulation requires only that the examiner test "for pain" and the examiner in this case has done that by indicating whether or not the Veteran experienced pain during range of motion testing for both knees, in passive range of motion and in non-weight bearing.

But there are several parts of the Court's opinion in Correia which suggest that it is not enough merely to indicate whether or not pain was present during a test.  In the part of the decision which considered whether § 4.59 was ambiguous, the Court explained the role of the regulation in the context of other regulations which apply generally to disabilities of the musculoskeletal system.  "In that context, then, we read the final sentence of § 4.59 as explaining the kinds of test results that 'should' be obtained to permit an adjudicator to assess the effect of painful motion - range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances."  Correia, 28 Vet. App. at 165.  It is difficult to see how test results which merely indicate the presence or absence of pain would permit an adjudicator to assess the effect of pain on range of motion.  To do so effectively, it would be useful for the adjudicator to have the full results of each range of motion test - i.e., the range of motion, in degrees, of the relevant joint using each of the testing methods identified in the regulation.

The Correia opinion continues with analysis of the proper interpretation of § 4.59. This part of the Court's analysis indicates that the regulation should be read together with 38 C.F.R. §§ 4.40 and 4.45. The Court explained that, "[§ 4.40] states that it 'is essential' that an examination on which a disability rating is based 'adequately portray the anatomical damage and the functional loss' that occurs as a result of those elements.  Section 4.45 explains that 'the factors of [joint] disability reside in reductions of their normal excursion of movements in different planes."  Correia, 28 Vet. App. at 169 (internal short form citations and explanatory parenthetical omitted).  "Neither of those regulations, however, explains how that information should be obtained, except that § 4.40 refers to 'an examination,' but the Secretary has answered this question in § 4.59."  Id. 

If § 4.59 was intended to accomplish the purposes of § 4.45 - one of which is to assess "reductions in [the] normal excursion of movements [of the joint] in different planes" - the most reasonable reading of §4.59 requires the examiner to provide detailed range of motion test results, not merely an indication of whether or not pain was present.  The final sentence the Court's regulatory interpretation analysis supports this conclusion: "Consequently, we are left with the inescapable conclusion that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of §4.59."  Id. at 169-70.

For these reasons, the Board must remand the left knee increased rating claim for a new examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA knee examination to ascertain the current severity of the Veteran's service-connected left knee disability.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the left knee disability should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's left and right knees and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, and the range of motion in the opposite, undamaged joint.  The examiner's report should describe objective evidence of painful motion, if any, during each test.  IT IS NOT SUFFICIENT MERELY TO INDICATE WHETHER OR NOT PAIN WAS PRESENT DURING ONE OF THE REQUIRED RANGE OF MOTION TESTS. If any of these findings are not possible, please provide an explanation.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

2. The AOJ must ensure that the examination report requested above is in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


